 Case 19-50680        Doc 52    Filed 11/26/19     Entered 11/26/19 17:08:34          Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT
                                 BRIDGEPORT DIVISION


IN RE:                                                               CHAPTER 13

DANIEL THOMAS GUILFOILE,                                             CASE NO. 19-50680

         Debtor.                                                     November 26, 2019

                                 OBJECTION TO CONFIRMATION


         U.S. Bank National Association, as Trustee for Asset Backed Securities Corporation

Home Equity Loan Trust 2004-HE6, Asset Backed Pass-Through Certificates, Series 2 004-HE6

(“Movant”), a secured creditor in the above bankruptcy case on property located at 60 Rowland

Road, Fairfield, Connecticut 06824 by its undersigned counsel, respectfully objects to

confirmation of Debtor’s Plan and in support of its objection respectfully alleges:

   1. Debtor’s Plan understates the prepetition arrearage amount owed to Creditor as

         $458,137.00. The arrearage amount owed to Creditor is approximately $486,797.86.

   2. The proposed Plan payments are not sufficient to pay the correct arrearage over the

         proposed term of the Plan.
Case 19-50680      Doc 52     Filed 11/26/19       Entered 11/26/19 17:08:34      Page 2 of 3



     Movant further reserves its right under the confirmation order to amend its proof of claim

  and/or proceed forward with a Motion for Relief from Stay post confirmation should it find

  that additional pre-petition funds are due and owing. Said reservation of rights shall remain

  in full force and effect during the post confirmation period regardless of whether the instant

  objection to claim is withdrawn or marked off.

     WHEREFORE, Movant prays that confirmation of the Debtor's Plan be denied.

                    1. Deny Confirmation,

                    2. Grant such other and further relief as is just and equitable



                                           U.S. Bank National Association, as
                                           Trustee for Asset Backed Securities
                                           Corporation Home Equity Loan Trust
                                           2004-HE6, Asset Backed Pass-Through
                                           Certificates, Series 2 004-HE6

                            By:            /s/Linda St. Pierre
                                           Linda St. Pierre
                                           McCalla Raymer Leibert Pierce, LLC
                                           50 Weston Street
                                           Hartford, CT 06120
                                           Federal Bar No. CT22287




THIS FIRM IS A DEBT COLLECTOR. WE MAY BE ATTEMPTING TO COLLECT A
DEBT AND ANY INFORMATION OBTAINED MAY BE USED FOR THAT PURPOSE.
    AT THIS TIME, WE ARE ONLY SEEKING TO PROCEED AGAINST THE
PROPERTY. IN THE EVENT OF A BANKRUPTCY DISCHARGE, NO DEFICIENCY
        JUDGMENT WILL BE ASSESSED AGAINST THE BORROWER.
 Case 19-50680      Doc 52    Filed 11/26/19     Entered 11/26/19 17:08:34       Page 3 of 3



                                      CERTIFICATION

      I hereby certify that a copy of the foregoing was served via first class, postage prepaid
U.S. mail and/or via ECF e-mail this twenty-sixth day of November, 2019 to:

Daniel Thomas Guilfoile
60 Rowland Road
Fairfield, CT 06824
(Debtor)

Daniel Thomas Guilfoile
PRO SE
(Debtor's Attorney)

Roberta Napolitano
10 Columbus Boulevard
6th Floor
Hartford, CT 06106
(Trustee)

U. S. Trustee
Office of the U.S. Trustee
Giaimo Federal Building
150 Court Street, Room 302
New Haven, CT 06510

Dated: November 26, 2019                       By:   /s/Linda St. Pierre
                                                     Linda St. Pierre, Esq.
                                                     McCalla Raymer Leibert Pierce, LLC
                                                     50 Weston Street, Hartford, CT 06120
                                                     (860) 808-0606
                                                                        CT22287
                                                     Federal Bar No. _________________
